DETAILED ACTION
Of note: the present application is in response to the amendments and arguments filed 01/05/2021. The claims are in condition for allowance. The figures are acceptable based on the details can be distinctly distinguished. The withdrawn methods 67-77 have been canceled since they claim a distinct system from the allowed system claims.  
Election/Restrictions
Claims 40-42, 45-65 are allowable. The restriction requirement between inventions and among species , as set forth in the Office action mailed on 04/21/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/21/2020 is withdrawn. Claim 44, directed to another catheter species is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. However, claims 67-77, directed to a method, are withdrawn from consideration because they do not  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

This application is in condition for allowance except for the presence of claims 67-77 directed to a method non-elected without traverse.  Accordingly, claims 67-77 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 67-77 have been canceled
Reasons for Allowance
Claims 40-42, 44-65 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious the delivery system as claimed, specifically the positioning of the anchor in the distal portion of the first catheter with the magnetic poles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771